Citation Nr: 1147405	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  04-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for neuropathy of the upper extremities, to include as secondary to a cervical spine disability.

4.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2007, the Veteran testified before the undersigned Veterans Law Judge and a transcript of this hearing is of record.  

In September 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records, including records from the Social Security Administration (SSA).  The action specified in the September 2007 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Board referred this matter to the Veterans Health Administration (VHA) to obtain a medical opinion.  This opinion has been associated with the claims folder.  

The issues of entitlement to service connection for neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's cervical spine disability had onset in service or was caused or aggravated by the Veteran's active military service.

2.  The Veteran's lumbar spine disability has onset in service or was caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran is seeking service connection for cervical and lumbar spine conditions (back and neck), to include neuropathy of the upper and lower extremities.  The Veteran currently suffers from degenerative changes of the cervical and lumbar spines, status post multiple laminectomies.  

The Veteran has asserted that his current symptoms are the result of an accident he had in service and has testified that he has experienced back pain since the accident.  However, while the Veteran was involved in a vehicle accident in September 1966 and complained of back pain approximately one year later, shortly before separation from service, there is no evidence in the Veteran's service treatment records that the September 1966 accident resulted in any chronic disability of either the cervical or lumbar spine.  

Post-service, there is no objective medical evidence of complaints of, or treatment for, back pain until October 1976, ten years after service, when the Veteran injured his low back in an industrial accident at work and filed a Workers Compensation claim.  

In a September 1998 consultation with Dr. J.P., the Veteran described a history that involved four car accidents, an industrial accident, and involvement in a fire.  Additionally, on a Report of Medical History completed in April 1964, at the time of his enlistment, the Veteran reported that he had been hit by both a car and a truck in the past.  

The Veteran was afforded VA examinations in June and July 2002.  The June 2002 VA examiner concluded that while it was difficult to determine the etiology of the Veteran's current cervical and lumbar spine conditions, it is unlikely that these conditions are related to his vehicle accident in service.  

The July 2002 VA examiner stated that he "cannot say that [the Veteran's] neck or lumbar symptoms and subsequent surgical procedures and residual symptoms can with any certainty be attributed to the accident in 1966."  

Unfortunately, these medical opinions are inadequate for VA purposes.  The appropriate standard to apply in determining whether there is a relationship between a veteran's current disability and an injury in service is whether it is "at least as likely as not" (fifty percent or greater).  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 U.S.C. §5107, 38 C.F.R. § 3.102 (2011).  

Accordingly, in April 2010, the Board requested that an orthopedic specialist review the Veteran's claim folder and render an opinion as to whether at least as likely as not (fifty percent or greater) that the Veteran's cervical and lumbar spine disabilities had onset in service or were caused or aggravated by the Veteran's active service.

In July 2010, Dr. A.S., Chief of Orthopaedic Spine Surgery at a VA medical center opined that "despite [the Veteran's] extensive accident history and the impact of normal degenerative processes through the years since the accident, I believe that the accident in September 1966 was impactful enough to set this patient down a course of more raid degenerative condition of the low back and neck area of his spine."  Dr. A.S. noted that the September 1966 accident was severe enough that the physician examining the Veteran at that time was concerned that the Veteran sustained internal injuries and reasoned that an accident of such severity could cause "significant injury to the discs in the cervical and lumbar spine."

In August 2010, the Board requested an addendum so that Dr. A.S. could clarify whether it is at least as likely as not the Veteran's cervical and lumbar spine disabilities had onset in service or were caused or permanently aggravated by the Veteran's active military service.  In May 2011, Dr. A.S. opined that it is at least as likely as not that the Veteran's September 1966 accident set the Veteran "down a course of more rapid degenerative condition of the low back and neck area of his spine.  

Based on the above evidence, the Board finds that entitlement to service connection for cervical and lumbar spine disabilities is warranted.  It is the opinion of Dr. A.S. an orthopedic spine surgeon, that despite evidence of other injuries, the injury the Veteran sustained in service was severe enough to be at least a contributing factor to the Veteran's current spinal condition.  The only other medical opinions of record are inadequate.  Accordingly, entitlement to service connection for a cervical spine disability and entitlement to service connection for a lumbar spine disability are granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a lumbar spine disability is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for neuropathy of the upper and lower extremities secondary to his cervical and lumbar spine disabilities. 

Unfortunately, while the record reflects that the Veteran has frequently complained of symptoms of radiating pain in his extremities, it is unclear from the record whether the Veteran has a current diagnosis of neuropathy of the upper and low extremities secondary to his service connection spinal disabilities.  

A March 1998 treatment note by Dr. C.W. shows that a nerve test confirmed C5 radiculopathy; however, the Veteran was not diagnosed with neuropathy or radiculopathy at either his June or July 2002 VA examinations.  Additionally, the record shows that the Veteran has been treated for right carpal and capital tunnel syndrome, which could account for his complaints of radiating pain and numbness in his right upper extremity.   

The Board finds that additional development is necessary to clarify whether the Veteran suffers from any neurological disability or disabilities of the upper and lower extremities, and if so, their etiology.  On remand, the Veteran should be scheduled for a VA examination, to include EMG and nerve conduction studies (if needed, but not required).  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's neurological disabilities of the upper and lower extremities (if any) had onset in service or were caused or aggravated by the Veteran's active military service, including his service connection cervical and lumbar spine disabilities.  

The Veteran should also be provided with notice about how to establish entitlement to service connection secondary to a service connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of how to establish entitlement to service connection on a secondary basis.  

2. Once this is done, the RO should schedule the Veteran for a VA examination.  The examiner should note any neurological disabilities of the upper and lower extremities and any functional impairment caused by these disabilities, including a full description of the effects of the Veteran disabilities upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's neurological disabilities (if any) had onset in service or were caused or aggravated by the Veteran's active military service, including his service connected cervical and lumbar spine disabilities.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


